Title: From Benjamin Franklin to Vergennes, 5 May 1783
From: Franklin, Benjamin
To: Vergennes, Charles Gravier, comte de


Sir
Passy, May 5. 1783.
It was my Intention to pay my Devoirs at Versailles to-morrow. I thank your Excellency nevertheless for your kind Admonition. I omitted two of the last three Days from a mistaken Apprehension that being Holidays there would be no Court. Mr Laurens & Mr Jay are both Invalids; and since my last severe Fit of the Gout, my Legs have continu’d so weak, that I am hardly able to keep Pace with the Ministers, who walk fast, especially in going up and down Stairs. I beg you to be assured that whatever Deficiency there may be of Strength, there is none of Respect, in Sir, Your Excellency’s most obedient & most humble Servant
B Franklin
His Excelly. the Count de Vergennes.
 
Notation: M. de R.
